 In the Matter of R. C.OWEN,R. C.OWEN, JR.,and ROY OWEN, DOINGBUSINESSAS R. C.OWENCOMPANYandINTERNATIONALWOODWORK-ERS OF AMERICA(CIO)Case No. 14-R-757.-Decided October.25, 1942Mr. Roy Owen,of Hopkinsville, Ky., for the Company.Mr. Joseph D. Cannon,of Louisville, Ky., andMessrs. Robert PollockandEverett Huckeby,both of Hopkinsville, Ky., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONAND vDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon the petition filed by International Woodworkers of America(CIO), herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of R. C.Owen, R. C. Owen, Jr., and Roy Owen, doing business as R. C. OwenCompany, Hopkinsville, Kentucky, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Harry G. Carlson, Trial Examiner. Saidhearing was held at Hopkinsville, Kentucky, on October 1, 1943. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin=er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYR. C. Owen, R. C. Owen, Jr., and Roy Owen constitute a copartner-ship doing business as R. C. Owen Company. The Company operates"a lumber manufacturing business located at Hopkinsville, Kentucky,53 N. L.R. B., No. 12.559015-44-vol. 53-661 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDand three small portable sawmills which operate within a radius of .50miles from the Company's operations at Hopkinsville, Kentucky. Theraw materials used by the Company during the year 1942 exceeded$100,000 in value, of which 10 percent came from points outside theState of Kentucky.. Finished products of the Company consisting oflumber, mouldings, and flooring, valued in excess of $150,000, weresold during the same period.Over 70 percent thereof was shipped topoints outside the State of Kentucky.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America' is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QIIESTION,CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivebargaining representative of. its employees until the Union has beencertified by the Board as the representative of these employees in anappropriate unit.-A statement of the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents a ' substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that a unit consisting of all employees of theCompany, excluding truck drivers, the employees of the three portablesawmills operated by the Company, the timber crews, office employees,and all supervisory employees with authority to hire and discharge oreffectively recommend such action, constitutes an appropriate unit.The Company contends that the proper unit should include all em-'ployees of the Company, with the exception of office employees andsupervisors.The Company's operations consist of its milling activities situatedin the vicinity of Hopkinsville, and in the operation of its threeportable sawmills which have no permanent location but which operate'The Trial Examiner reported that the Union submitted 68 authorization cards, ofwhich 57 bear apparently genuine original signatures of persons whose names appear onthe Company's pay roll for the week ending September 16, 1943.This pay roll containeda total of 83 names in the unit hereinafter found appropriate. R. C. OWEN COMPANY63within a radius of 50 miles from Hopkinsville.The employees atthese sawmills, together with the timber crews, work at various'distances within this radius, and many of them live approximately30 miles from Hopkinsville.The truck drivers spend the major por-'tion of their time away from the Hopkinsville plant, hauling logs tothe portable sawmills, and timber from the latter to the Hopkinsvilleplant.While the present acute labor shortage has made it necessaryfor the Company to effect some interchange between the employeesat the IIopkmsvife plant and those working in either the portablesawmills or in the timber crews, normally there is little, if any, suchinterchange.The Union has made no effort to organize any of the employees ofthe Company other than those located at the Hopkinsville plant.Thistogether with the fact that the employees engaged at the sawmills andin the timber crews are located at a considerable distance from theHopkinsville plant and have, thus far, evinced no apparent interest incollective bargaining, convinces us that these employees should beexcluded from the unit.We find, therefore, that all employees of the Company engaged atitsHopkinsville plant, excluding truck drivers, employees engaged atthe portable sawmills, timber crews, office employees, and all super-visory-employees with Authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby2 SeeMatter of Paci,lc Lumber Company,51 N. L. R. B. 407;Matter of Dierks LumberCompany,'52 N.L.R. B. 531;Matter of Buckley Hemlock Mills,15 N. L R. B. 492, 502.3 The Union requested that its name appear on the ballot as "International Wood-workers ofAmerica,Local376, CIO."Thisrequest is hereby granted. 64DECISIONSOF NATIOI4ALLABOR RELATIONS BOARDDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with R. C. Owen, R. C.Owen, Jr., and Roy Owen, doing business as R. C. Owen Company,Hopkinsville. Kentucky, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fourteenth 'Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section 1V, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who ipresent themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalWoodworkers of America, Local 376, CIO, for the purposes ofcollective bargaining.MR. GERARD D. REiLLY-took no part in the consideration of the aboveDecision and Direction of Election.